Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	This action is in response to Applicant’s amendment filed on January 27, 2022. Claim 1 is canceled. Claims 2-21 are pending and will be considered for examination.

Allowable Subject Matter
Claims 2-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action. Claims 2 and 15 recite the combination of elements not found in the prior art. Specifically the claims recite the elements of: 

Claim 2: The limitations of claim 2 of the current claim set, with the exception of the last two paragraphs, are taught by the combination of Mackenzie, Ferrier, and Jensen as indicated by pages 8-11 of the 10/28/2021 Non-Final rejection. 
The last two paragraphs of claim 2, added in amendment, are taught as follows: 
Burton (US 2002/0007321) (“Burton”): 
Burton teaches wherein, as part of facilitating the delivery of the plurality of physical goods from the merchant to the user, the at least one processor is further configured to control transmitting the information about the order and information about the first delivery service provider to a mobile payment processing device of the merchant, and wherein the mobile payment processing device of the merchant is configured to display . . . one or more second menus displaying the information about the order and the information about the first delivery service provider (para [0199] lines 1-12 and para [0213] lines 1-13). 


Johnson et al (US 2006/0255128) (“Johnson”): 
Johnson teaches wherein the mobile payment processing device of the merchant (fig 3 element 21 and para [0038] lines 1-14) is configured to display one or more first menus to allow the merchant to enter payment and tip information related to sales occurring at a location of the merchant (para [0030] lines 1-11, para [0034] line 1 – para [0035] line 14, and para [0074] lines 1-13). 
Therefore, the combination of Mackenzie, Ferrier, Jensen, Burton, and Johnson teaches the limitations of claim 2 of the current claim set. However, the motivation to combine these references is not sufficient to support a 103 rejection. Accordingly, claim 2 and its dependent claims are allowable.  
Although these limitations are not found in the prior art they still stand rejected under 35 U.S.C 101 as being directed to an abstract idea without integrating the abstract idea into a practical application or adding significantly more to the abstract idea itself.

Claim 15: The limitations of claim 15 of the current claim set, with the exception of the last two paragraphs, are taught by the combination of Mackenzie, Ferrier, and Jensen as indicated by pages 13-16 of the 10/28/2021 Non-Final rejection. 
The last two paragraphs of claim 15, added in amendment, are taught as follows: 
Burton (US 2002/0007321) (“Burton”): 
Burton teaches wherein, as part of facilitating the delivery of the plurality of physical goods from the merchant to the user, the method further comprises transmitting the information about the order and information about the first delivery service provider to a mobile payment processing device of the merchant, and wherein the mobile payment processing device of the merchant is configured to display . . . one or more second menus displaying the information about the order and the information about the first delivery service provider (para [0199] lines 1-12 and para [0213] lines 1-13). 
Johnson et al (US 2006/0255128) (“Johnson”): 
Johnson teaches wherein the mobile payment processing device of the merchant (fig 3 element 21 and para [0038] lines 1-14) is configured to display one or more first menus to allow the merchant to enter payment and tip information related to sales occurring at a location of the merchant (para [0030] lines 1-11, para [0034] line 1 – para [0035] line 14, and para [0074] lines 1-13). 
Therefore, the combination of Mackenzie, Ferrier, Jensen, Burton, and Johnson teaches the limitations of claim 15 of the current claim set. However, the motivation to combine these references is not sufficient to support a 103 rejection. Accordingly, claim 15 and its dependent claims are allowable.  
Although these limitations are not found in the prior art they still stand rejected under 35 U.S.C 101 as being directed to an abstract idea without integrating the abstract idea into a practical application or adding significantly more to the abstract idea itself.













Response to Arguments
I.	Claim Rejections - 35 USC § 101
Applicant’s arguments filed January 27, 2022 with respect to claims rejected under 35 USC § 101 have been fully considered but they are not persuasive. In particular, Applicant requested that the 101 rejection be held in abeyance until the substantive 102 and 103 issues are resolved. Examiner is not participating in the Office’s Deferred Subject Matter Eligibility Response Pilot program. Therefore, the 101 rejection will not be held in abeyance. The 101 rejection is maintained – see updated 101 rejection below for details. 

II.	Claim Rejections - 35 USC § 103
Applicant’s arguments filed January 27, 2022 with respect to claims rejected under 35 USC § 103 have been fully considered and are persuasive. The rejection under 35 USC § 103 is withdrawn. 













Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 2-14 are directed to an apparatus, which is a machine. Therefore, claims 2-14 are directed to one of the four statutory categories of invention. Claims 15-21 are directed to a method, which is a process. Therefore, claims 15-21 are directed to one of the four statutory categories of invention. 

Step 2A
Claim 2:
The claim recites 
receiving an indication of an order for delivery of a plurality of physical goods from a merchant that does not have a proprietary delivery service; 
in response to receiving information about the order to deliver the plurality of physical goods, determining a first bid from a first delivery service provider of a plurality of delivery service providers for providing a delivery service for the order based on a cost to the first delivery service provider to provide the delivery service, in which the first bid is based on a real time current location of the first delivery service provider; 
in response to determining the first bid, transmitting the first bid; 

in response to receiving the indication that the first delivery service provider has been selected, facilitating the delivery of the plurality of physical goods from the merchant to the user; 
wherein, as part of facilitating the delivery of the plurality of physical goods from the
merchant to the user, transmitting the information about the order and information about the first delivery service provider to payment processing of the merchant, and
display one or more first menus to allow the merchant to enter payment and tip information related to sales occurring at a location of the merchant and one or more second menus displaying the information about the order and the information about the first delivery service provider. 

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of receiving and selecting bids for a delivery order. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation, evaluation, judgment, opinion. 
Dependent claims 3-14 recite the same abstract ideas identified in claim 2. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 2-14 recite the additional elements of an apparatus, a processor, a communication network, a remote device, determining the location of a remote device, a mobile device, and i.e., a computer system communicating with a remote device and a mobile device) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 3-14 are not integrated into a practical application based on the same analysis as for claim 2 above.

Claim 15:
The claim recites 
receiving an indication of an order for delivery of a plurality of physical goods from a merchant that does not have a proprietary delivery service; 
in response to receiving information about the order to deliver the plurality of physical goods, determining a first bid from a first delivery service provider of a plurality of delivery service providers for providing a delivery service for the order based on a cost to the first delivery service provider to provide the delivery service, in which the first bid is based on a real time current location of the first delivery service provider; 
in response to determining the first bid, transmitting the first bid; 
receiving an indication, based on the first bid that the first delivery service provider has been selected to deliver the plurality of physical goods from the merchant to the user; 
in response to receiving the indication that the first delivery service provider has been selected, facilitating the delivery of the plurality of physical goods from the merchant to the user; 
wherein, as part of facilitating the delivery of the plurality of physical goods from the

display one or more first menus to allow the merchant to enter payment and tip information related to sales occurring at a location of the merchant and one or more second menus displaying the information about the order and the information about the first delivery service provider.

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of receiving and selecting bids for a delivery order. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation, evaluation, judgment, opinion. 
Dependent claims 16-21 recite the same abstract ideas identified in claim 15. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 15-21 recite the additional elements of a processor, a communication network, a remote device, determining the location of a remote device, a mobile device, and transmitting/receiving/processing data. The computer system component steps are recited at a high-level of generality (i.e., a computer system communicating with a remote device and a mobile device) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate 
Dependent claims 16-21 are not integrated into a practical application based on the same analysis as for claim 15 above.





















Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
Claims 2-14 recite the additional elements of an apparatus, a processor, a communication network, a remote device, determining the location of a remote device, a mobile device, and transmitting/receiving/processing data. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).

Claims 15-21 recite the additional elements of a processor, a communication network, a remote device, determining the location of a remote device, a mobile device, and transmitting/receiving/processing data. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        

/NAEEM U HAQ/Primary Examiner, Art Unit 3625